                  UNITED STATES DISTRICT COURT
                             FOR THE
                  WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,        )
                                 )
          Plaintiff,             )
                                 )
          v.                     )      Case No. 18-cv-437
                                 )
OLENA BOWEN, MORELL DAVID        )
BOWEN, JR., NEW YORK STATE       )
DEPARTMENT OF TAXATION AND       )
FINANCE,                         )
                                 )
          Defendants.            )

                        OPINION AND ORDER

     This is an action brought by Plaintiff United States of

America to foreclose on a mortgage.      Pending before the Court are

Plaintiff’s motion for summary judgment and motion to validate

service of a special notice.   Defendants Olena Bowen and Morell

David Bowen, Jr. (“the Bowens”), proceeding pro se, have moved

the Court for access to certain documentation and pleadings.

Counsel for Plaintiff submits that those documents and pleadings

have been served and that the case is ready for final judgment.

     For the reasons set forth below, Plaintiff’s motions are

granted and the Bowens’ motions are denied.

                        Factual Background

     On January 14, 2005, defendants Olena Bowen and Morell David

Bowen, Jr. executed a promissory note in the amount of $146,600

plus interest at a rate of 6% per year.      The Bowens also executed

a mortgage to secure the note.       The lender is the United States
of America, acting by and through the USDA Rural Housing Service,

formerly known as the Farmers Home Administration.

     The Bowens’ loan was accelerated on October 3, 2005, but was

reinstated to allow them to apply for special servicing.    Their

application for moratorium assistance was denied in December

2005.   The loan was subsequently accelerated on January 11, 2006,

but was again reinstated.   On January 30, 2006, the Bowens

entered into a delinquency workout, though that agreement was

later terminated.

     On November 14, 2006, the loan was reamortized.    The Bowens

were granted a moratorium from January 14, 2009 through December

14, 2010.   At the end of the moratorium, their account was

reamortized again.   The Bowens were granted a second round of

moratorium assistance between April 14, 2013 and March 14, 2015.

The loan was accelerated a final time on February 4, 2016.

     Plaintiff submits that the Bowens have not made a payment on

the loan since the most recent moratorium expired on March 14,

2015.   On March 13, 2017, Plaintiff allegedly sent the Bowens a

90-day notice as required under RPAPL § 1304.    As of June 18,

2018, the reported amount due on the note was $230,113.25, with

interest accruing at a rate of $24.53 per day.

                        Procedural History

     Plaintiff filed its Complaint for foreclosure on April 13,

2018.   The New York State Department of Taxation and Finance was


                                 2
named as a party in the event that it had a claim or other

interest in the mortgaged property.    The Complaint also named

John Doe, Mary Roe, and XYZ Corporation as Defendants in the

event that there were tenants, occupants, or others who might

have an interest in the property.     Plaintiff has since determined

that there are no such tenants, occupants, or other interest

holders.

      On May 11, 2018, the Bowens filed an Answer to the

Complaint.    The Answer accuses Plaintiff’s counsel of trying to

“trick” the Court into believing that the Bowens received an

acceleration letter dated February 4, 2016.    ECF No. 6 at 2, 5-

14.   The Answer also submits that the Bowens are awaiting balance

and reconciliation information to support the alleged amount of

their debt.    Finally, the Answer claims that the Bowens are

entitled to an “informal discussion” and an administrative appeal

hearing prior to foreclosure.    Id. at 2.

      On June 18, 2018, Plaintiff moved for entry of default

against the New York Department of Taxation and Finance for

failure to plead or otherwise defend against the Complaint.       The

Bowens moved to vacate the request, citing their Answer.     No

other party responded to the request for entry of default.

      On July 17, 2018, Plaintiff filed its motion for summary

judgment.    The motion included a certificate of service.   ECF No.

12-10.   On March 22, 2019, the Court required Plaintiff to file


                                  3
proof of service of the special notice to pro se litigants

required by the Western District of New York’s Local Rule 56.

The special notice form has since been served, and Plaintiff has

filed a motion for validation of the notice form nunc pro tunc.

ECF No. 18.

     On April 1, 2019, in response to the motion for summary

judgment, the Bowens acknowledged receipt of the special notice

to pro se litigants but stated that they had not received the

summary judgment motion itself.   ECF No. 19.   Their response

requested service of the motion and production of factual support

for the alleged debt.   The Bowens also reiterated their request

for an informal discussion and an administrative appeal, and

noted that they had been to the federal courthouse in Buffalo to

review the case docket.   Id.

     On April 5, 2019, counsel for Plaintiff submitted a sworn

affirmation attesting that he had served the motion for summary

judgment by mail on July 17, 2018.    After receiving the Bowens’

April 1, 2019 filing, which included a request for communication

via email, counsel sent a copy of the summary judgment motion to

the email address provided by the Bowens.   ECF No. 20.

     On May 1, 2019, the Bowens again asked the Court to order

Plaintiff to provide a copy of the motion for summary judgment.

Their filing stated that they did not receive a copy of the

summary judgment motion “prior to April 5, 2019,” and that they


                                  4
had “no certainty” that the email and attachments received from

Plaintiff’s counsel were “complete[] and accurate[].”    ECF No. 21

at 1-2.   The filing also asserted several new claims, including:

that Plaintiff had returned more than ten of their mortgage

payments; that when Plaintiff demanded a payment of $5,040.15,

they sent a payment in that amount but the payment was returned;

and that prior to the execution of the note and mortgage,

Plaintiff colluded with the previous owner of the property.

     On May 2, 2019, the Bowens moved the Court to allow free

access to PACER on their home computer.   For support, they

informed the Court that they live 22 miles from the nearest

federal courthouse, and again stated that they have “no

certainty” the documents mailed and emailed to them “are complete

and accurate.”   ECF No. 22 at 2.

     In response to the May 1 and May 2, 2019 filings,

Plaintiff’s counsel filed another affirmation explaining that he

had served both hard copies and electronic copies of the summary

judgment motion.   With regard to the Bowens’ assertions about

returned payments, including the check for $5,040.15, counsel

provided an affidavit from Jennifer Jackson, an employee of the

USDA Rural Housing Service.   Jackson’s affidavit states that: (1)

required pre-foreclosure notice was sent to the Bowens via

regular and certified mail; (2) the Bowens’ assertion that they

tendered a check in the amount of $5,040.15 “is not true” as


                                    5
there is no record of any such payment; (3) any check returned

for insufficiency would have been accompanied by a letter stating

the reason, and there is no record of such a letter being sent;

(4) even if such a payment had been made, it would not have

included the most recent payment due and would therefore have

been insufficient to cure the default; and (5) any claim of

collusion with the prior property owner is “completely

unfounded.”    ECF No. 24.

     On June 5, 2019, the Bowens responded to these latter

filings, claiming that Jackson’s statements about their $5,040.15

check were “visibly disingenuous” and constituted “trickery.”

ECF No. 26    at 3.   The Bowens also restated their claim that they

never received the acceleration notices setting forth their

rights to an informal discussion and an administrative appeal

hearing.   ECF No. 6 at 5-10.   Finally, the Bowens reiterated that

they never received hard copies of the summary judgment motion,

and that they are entitled to transaction and correspondence

histories.

     The Bowens followed their June 5 filing with a submission on

June 12, 2019 asking the Court to order: a copy of the original

loan; a monthly accounting, including monthly balances; notices

of acceleration; and any notice of intent to foreclose and right

to a hearing.    ECF No. 29.

     The June 12 filing prompted another affirmation from


                                   6
Plaintiff’s counsel, in which he confirmed that he “provided

Defendants with all the required notices in this foreclosure

action.    The United States has proven both statutory and

contractual notice compliance by way of its original moving

papers.”    ECF No. 30 at 2.    Counsel also represented that on

February 27, 2018, he sent the Bowens a letter setting forth the

amount currently owed, as well as a payment history from January

2005 to February 2018.    Id.

      On July 1, 2019, the Bowens filed a response in which they

accused Plaintiff’s counsel of perjury.

                                Discussion

I.    Motion for Nunc Pro Tunc Validation

      As discussed above, Plaintiff’s counsel initially failed to

provide the Bowens with the required special notice to pro se

litigants.    Counsel has since rectified the error, and the Bowens

have acknowledged receipt of the special notice.      Plaintiff’s

motion for nunc pro tunc validation of the notice is granted.

II.   Motion for Summary Judgment and To Amend the Caption

      Summary judgment is appropriate if “the pleadings, the

discovery and disclosure material on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”

Sousa v. Roque, 578 F.3d 164, 169 (2d Cir. 2009) (quoting Fed. R.

Civ. P. 56).    A “genuine issue” exists “if the evidence is such

                                    7
that a reasonable jury could return a verdict for the non-moving

party.”   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).   The Court resolves all ambiguities and draws all factual

inferences in favor of the non-movant, but “only if there is a

‘genuine’ dispute as to those facts.”    Scott v. Harris, 550 U.S.

372, 380 (2007) (citing Fed. R. Civ. P. 56).

     Summary judgment may be sought in foreclosure actions.

United States v. Simmons, No. 13-CV-00789(S)(M), 2015 WL

12591683, at *2 (W.D.N.Y. Jan. 16, 2015) (citation omitted)

report and recommendation adopted No. 13-CV-00789(S)(M), at ECF

No. 37 (W.D.N.Y. Feb. 5, 2015).   Under New York law, summary

judgment is appropriate “where the foreclosing party produces

documentary evidence establishing the three elements of a

foreclosure claim: (1) a mortgage, (2) a note, and (3) proof of

default on the note by the mortgagor.”    OneWest, N.A. v. Aikey,

No. 13-CV-6453T, 2015 WL 1472265, at *2 (W.D.N.Y. Mar. 31, 2015)

(citations omitted); see also CIT Bank, N.A. v. O’Sullivan, No.

14-cv-5966 (ADS)(AYS), 2016 WL 2732185, at *4 (E.D.N.Y. May 10,

2016); United States v. Paugh, 332 F. Supp. 2d 679, 681 (S.D.N.Y.

2004).    If the plaintiff establishes these three elements, “it is

entitled to foreclose unless the defendant/mortgagor makes an

affirmative showing of a bona fide defense to the mortgage.”

Simmons, 2015 WL 12591683, at *2 (citations omitted); see Paugh,

332 F. Supp. 2d at 681.


                                  8
     In this case, there is no dispute that the note and mortgage

were signed by the Bowens, that the note is proof of the debt,

and that the note is secured by the mortgage.    The Bowens have

not directly countered Plaintiff’s claim that they are in default

on their obligations, or that the calculation of the amount due

is incorrect.    Instead, they claim that they never received the

notice of acceleration which, among other things, would have

alerted them to certain rights.    The Bowens also contend that

they may not have received the complete summary judgment filing,

and that they are entitled to copies of all loan documents and a

complete accounting.

     Plaintiff has addressed these issues.    With respect to

notice, copies of the acceleration notice were sent to each of

the Bowens via regular and certified mail.    There is no dispute

that the notices complied with the relevant federal guidelines.

Specifically, the notices stated the reason for the acceleration,

the amount due, the method of payment, the opportunity for an

informal discussion, and the process for requesting an

administrative hearing.    ECF No. 13-3 at 18-20.

     The acceleration notices were “returned to sender.”    The

fact that the Bowens did not sign for the notices is immaterial.

The mortgage states that “notice shall be directed to the

Property Address or any address Borrower designates by notice to

the Lender.”    ECF No. 13-1 at 10.   In this case, the notices were


                                  9
sent to the property address, as the Bowens had not provided an

alternative.   ECF No. 13 at 4.    Consequently, lack of receipt is

not a defense.

     As set forth in the acceleration notices, the Bowens had the

opportunity to request an informal hearing and pursue an

administrative appeal.   The notices stated that an informal

discussion could be requested on or before February 19, 2016.

ECF No. 13-3 at 19.    There is no evidence of a request prior to

that date.   The acceleration decision notified the Bowens that

acceleration could be appealed within 30 days of the day the

notice was received.   The U.S. Postal Service tried to deliver

the notices multiple times in February 2016.      Id. at 23-24.   On

October 14, 2016, the Bowens sent a request for reconsideration

which was denied as untimely.     ECF No. 13-4 at 2.   Accordingly,

any entitlement to either an informal decision or an

administrative appeal has passed.

     The Bowens have not opposed the summary judgment motion,

though it is clear they have been on notice of the motion for

several months.   The motion was served by mail in July 2018.     The

Bowens say it was never received.      The notice to pro se litigants

was served in March 2019, and the Bowens acknowledge receipt.

That prompted at least one of them to travel to the courthouse,

where they were able to review the docket.     The motion for

summary judgment would have been apparent and attainable at that


                                  10
time.    On April 1, 2019, the Bowens requested that all

communications be made via email.     ECF No. 19 at 3.   Plaintiff’s

counsel subsequently sent them another copy of the summary

judgment filing via email.    The Bowens do not deny receiving that

email.

     “[I]n considering a motion for summary judgment, [the Court]

must review the motion, even if unopposed, and determine from

what it has before it whether the moving party is entitled to

summary judgment as a matter of law.”     Vermont Teddy Bear Co. v.

1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004).      The

material facts in this case are set forth in Plaintiff’s

affidavits, and in particular the affidavits of Jennifer Jackson.

The first Jackson Affidavit (ECF No. 13) confirms the executed

note and mortgage, default, proper notice of acceleration and

foreclosure, and the amount of the debt.     The second Jackson

Affidavit (ECF No. 24) counters allegations of collusion with a

prior owner and the alleged payment of $5040.15, making clear

that even the receipt of that payment would have been

insufficient to resolve the default.     Any collusion claim is

clearly out of time, as the note and mortgage were executed in

2005.

     Absent genuine issues of material fact with respect to

Plaintiff’s right to foreclose, the motion for summary judgment

is granted.    As Plaintiff represents to the Court that there are


                                 11
no tenants or other third-party occupants on the premises,

Defendants John Doe, Mary Roe, and XYZ Corporation are dismissed

and the caption is amended accordingly.

III.    The Bowens’ Motions

       The Bowens have filed motions seeking various forms of

relief, including free access to PACER, an accounting of their

debt and additional copies of acceleration notices.    Counsel for

Plaintiff describes these requests as delay tactics.

       The record makes clear that the Bowens have had multiple

opportunities to address this debt, and have received at least

one full accounting of the balances owed.    They have been sent

notices of acceleration, notifications of their rights, and

actual notice of the summary judgment filings.    Their requests

for additional information are meritless.    The Bowens also failed

to provide any legal or factual support for their request for

free access to PACER on their home computer.    The pending motions

for PACER access and additional documentation are denied.

       Finally, Plaintiff has requested a clerk’s entry of default

against the New York State Department of Taxation and Finance.

The Bowens moved to vacate the request, citing their answer.      The

clerk’s entry of default was not targeted at the Bowens, and

their answer thus has no impact on Plaintiff’s request.    The

motion to vacate the request for clerk’s entry of default is

denied.


                                 12
                            Conclusion

     For the reasons set forth above, Plaintiff’s motion for

summary judgment (ECF No. 11) and motion for an order allowing

nunc pro tunc service of the notice required by Local Rule 56

(ECF No. 18) are granted.   The Bowens’ motion to vacate the

request for a clerk’s entry of default (ECF No. 9), motion to

allow free PACER services (ECF No. 22), and motion for an order

directing Plaintiff to provide copies of documents (ECF No. 29)

are denied.

     DATED at Burlington, Vermont, this 20th day of March, 2020.

                               /s/ William K. Sessions III
                               William K. Sessions III
                               U.S. District Court Judge




                                13
